281 F.2d 184
UNITED STATES of America, Appellee,v.Charles CATALANO, Appellant.
No. 272.
Docket 26002.
United States Court of Appeals Second Circuit.
Argued May 9, 1960.
Decided May 16, 1960.

Charles Catalano, pro se; argued by Edward Q. Carr, Jr., New York City.
Cornelius W. Wickersham, Jr., U. S. Atty., E. D. N. Y., Brooklyn, N. Y. (Margaret E. Millus, Asst. U. S. Atty., Brooklyn, N. Y., on the brief), for appellee.
Before CLARK and FRIENDLY, Circuit Judges, and JAMESON, District Judge.*
PER CURIAM.


1
Defendant complains because the district judge failed to accord him a hearing on his claims of improper attendance of the prosecutor in the jury room during their deliberations. But he relies only on hearsay statements attributed to a deputy marshal whom he cannot now name or identify. And the claimed extraordinary malfeasance is specifically and convincingly answered by the affidavit of the public official accused. We think this presents only "incredible hearsay statements" not requiring to be dignified by a hearing, Johnson v. United States, 6 Cir., 239 F.2d 698, 699, certiorari denied 354 U.S. 940, 77 S. Ct. 1404, 1 L. Ed. 2d 1539; and we are content to affirm on the reasoned opinion of Chief Judge Bruchhausen.


2
Affirmed.



Notes:


*
 Of the District of Montana, sitting by designation